198 S.W.3d 207 (2006)
STATE of Missouri, Respondent,
v.
James C. GOBER, Appellant.
No. WD 65686.
Missouri Court of Appeals, Western District.
August 15, 2006.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cecily L. Daller, Assistant Attorney General, Jefferson City, MO, for respondent.
Rosalynn Koch, Assistant State Public Defender, Columbia, MO, for appellant.
Before HOWARD, P.J., and ELLIS and HARDWICK, JJ.

Order
PER CURIAM.
James C. Gober appeals his conviction for possession of a controlled substance contending that the trial court erred in overruling his motions for judgment of acquittal because insufficient evidence was presented of his possession. Gober contends the State failed to prove beyond a reasonable doubt that he possessed cocaine.
Judgment affirmed. Rule 30.25(b).